UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA  L E D
JU l
STEVE MILLER, ) m, k L 8 m
c f .U.8. Distrch Bankruptcy
) cults forms Districts! Columbia
Plaintiff, )
)
v ) Civil Action No.
)
ARIZONA DEPARTMENT OF CORRECTIONS, )
, Macaw
Defendant. ) C U N 
MEMORANDUM OPINION

This matter is before the Court on plaintiff‘s application to proceed informa pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint.

The Court has reviewed plaintiff’ s complaint, keeping in mind that complaints ﬁled by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 US. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(BBC. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). Plaintiff‘s complaint fails to

meet this minimal pleading standard.

According to plaintiff, a former corrections ofﬁcer, he was injured in March 2004, was
unlawfully terminated, and was denied compensation for his injury. He demands an award of $3

million. Missing from the complaint, however, is any statement of the Court’s jurisdiction.

Federal district courts have jurisdiction in civil actions arising under the Constitution, laws or
treaties of the United States, see 28 U.S.C. § 1331, yet plaintiff fails to identify the statutory
basis or the constitutional provision on which he relies. And even though the matter in
controversy exceeds $75,000, and the suit is between citizens of different states, see 28 U.S.C. §
1332(a), it is doubtful that venue in this district is proper, see 28 U.S.C. § 1391. Lastly, because
plaintiff has ﬁled a similar claim in the United States District Court for the District of Nevada,
see Miller v. State of Arizona, No. 2: 14-cv-00628 (D. Nev. ﬁled May 5, 2014), and that action

remains open, the Court will dismiss this complaint without prejudice as duplicative.

An Order accompanies this Memorandum Opinion.

  
     

United S es  'ct Judge